Citation Nr: 1108694	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-41 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for otitis media of the right ear.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as nervous condition.

4.  Entitlement to service connection for a right foot condition.

5.  Entitlement to service connection for a right eye condition.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to September 1963

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

The issue of entitlement to service connection for a right foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran currently suffers from a low back condition, there is no evidence that the Veteran suffered from this condition in service, and there is no medical evidence of a nexus between his claimed condition and his active service.  

2.  There is no credible evidence that the Veteran currently suffers from right otitis media.  

3.  There is no credible evidence that the Veteran currently suffers from an acquired psychiatric disorder, there is no evidence that the Veteran suffered from this condition in service, and there is no medical evidence of a nexus between his claimed condition and his active service.  

4.  The competent medical evidence does not show that the Veteran currently has a visual disability other than refractive error.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  The criteria for service connection for right otitis media have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria for service connection for a right eye condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Each of the Veteran's claims for service connection is evaluated separately below.

Low Back Condition

The Veteran seeks service connection for a low back condition.  For the following reasons, the Board shall deny the Veteran's claim.

First, the Board finds no credible evidence that the Veteran currently suffers from a low back condition.  A review of the Veteran's post-service VA treatment records from 1999-2008 shows only one complaint of the Veteran suffering from back pain.  In January 2001, the Veteran complained of suffering from back pain, but stated that it was not intense; no diagnosis was given for his complaint of back pain. 

The Veteran provided VA with a "medical certification" from a "Sylvia Cabrera, MT, MD, FAAFP, MPH."  The first page of the "certification" states: "When he entired military service he was accepted with injury to aquiles tendon light foot since then ha is suffering from pain and limited movement in that foot.  In consequence he develop back pain with herniated nucleous pulpous suffering from pain and limitation of movement" (spelling and grammatical errors in original document).  He is also described as suffering from a "low back condition, HNP L5 S1, osteoarthritis, spondilosis," and his back was described as painful to palpation.  Later in this same document, however, the Veteran is described as denying "joint pain, swelling, redness, increased temperature, stiffness, back pain, or decreased range of motion."  Further, upon examination, the Veteran was reported free of scoliosis and kyphosis, was not tender to palpation or percussion, and had no spasm.  

For numerous reasons, the Board finds this "certification" to lack credibility.  First, the Board questions the authenticity of the document; the 9 page certification was not submitted directly from the doctor, but rather from the Veteran himself.  The certification is not printed on the doctor's letterhead, but it instead has a return address label of the kind one often receives in "junk mail," or as a 'gift' enclosed in a mailed solicitation for a charitable contribution.  There is no indication of when or where Dr. Cabrera examined the Veteran.  Also, as shown above, the certification is rife with misspellings and grammatical errors.  Second, the document is inherently contradictory, as it at one point diagnoses the Veteran as suffering from a litany of back problems, but later states that the Veteran does not complain of suffering from pain or decreased range of motion in his back.  Given these problems, the Board cannot find this evidence to be credible, and it is accordingly assigned no probative value.

To the extent that the Veteran is competent to report suffering from back pain, the Board notes that pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not stated from what specific low back condition he suffers.  Even if he had, he would not be competent in this case to provide a diagnosis on his own.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) ("Although an appellant who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.").  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Given the foregoing, the Board finds no credible evidence that the Veteran currently suffers from a low back condition.  

Second, there is no record of the Veteran complaining of or seeking treatment for back pain during his active service.  The Veteran's service treatment records do not show that he made any complaints of, or ever sought treatment for, back pain during his almost two years of active service.  The Veteran's separation examination shows no diagnoses of his suffering from a back condition.  His report of medical history at separation is also silent for any complaints of back pain.  

Finally, there is no credible medical evidence of a nexus between the Veteran's claimed back condition and his active service.  Since the Veteran was never diagnosed as suffering from a back condition by his VA health care providers, it is logical that his VA records do not show a nexus between his claimed condition and his active service.  

Though Dr. Cabrera ostensibly concludes that the Veteran's back pain is secondary to his claimed feet conditions, her conclusion is not considered probative.  To be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.

Dr. Cabrera's opinion suffers from the earlier highlighted problems with authenticity and consistency.  Further, her conclusion lacks any supporting rationale and is contradicted by later findings.  Evidence with this many problems cannot serve as the requisite nexus opinion in a service connection case, and the Board assigns Dr. Cabrera's opinion no probative value.  

The Board also notes that as the Veteran has not made statements alleging that his claimed low back condition has been continuous since service, an analysis of his claim under a continuity of symptomatology framework is not warranted.  

In summary, the Board finds no competent or credible evidence that the Veteran is currently suffering from a low back condition, no evidence that the Veteran suffered from any low back condition in service, and no medical evidence of a nexus between his claimed condition and his active service.  Accordingly, the Board concludes that the criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Otitis Media of the Right Ear

The Veteran also seeks service connection for otitis media of the right ear; otitis media is defined as an "inflammation of the middle ear."  Dorland's Illustrated Medical Dictionary 1372 (31st ed. 2007).  As there is no evidence that the Veteran currently suffers from this condition, his claim shall be denied.

First, the Board acknowledges that the Veteran suffered from ear problems while on active service.  The Veteran suffered from otitis externa of the left ear in 1961.  A July 1963 record shows that the Veteran sought treatment for "ear trouble," and he was diagnosed as suffering from right otitis media.  On his July 1963 report of medical history at separation, the Veteran reported suffering from "ear, nose, or throat trouble."

That being said, there is no evidence that the Veteran currently suffers from this condition or from any residuals of his in-service infections.  The Veteran underwent a VA ear diseases examination in August 2008.  The examiner reviewed the Veteran's claims file and medical history.  Upon examination, the examiner found no evidence of any active infections of the middle or inner ear.  No other deformities or problems with the Veteran's ears were noted.  The examiner concluded that the Veteran's "ontological examination and timpanograms are completely normal," and that the Veteran had "no otitis media."  

The Veteran also underwent a VA audological examination in August 2008.  Though the examiner diagnosed the Veteran as suffering from tinnitus and hearing loss, he did not note that the Veteran was suffering from any other ear problems.  

Whether the "certification" from Dr. Cabrera establishes that the Veteran currently suffers from right otitis media is unclear.  The Board reiterates its above detailed criticisms of Dr. Cabrera's report.  As with the Veteran's claim for service connection for a low back condition, Dr. Cabrera's report contradicts itself regarding whether the Veteran currently suffers from right otitis media.  On the first page of her report, Dr. Cabrera states: "His constant exposure to rifle and bullets he developed hearing logs with constant ears infection" (spelling and grammatical errors in original).  Later, however, on examination, the Veteran denied suffering from earaches, vertigo, or ear discharge.  No deformities, lumps, or skin lesions were noted in his auricles, and no discharge, foreign bodies, redness, or swelling was observed in his ear canals.  Given this contradictory evidence, the Board cannot rely on Dr. Cabrera's report to find that the Veteran currently suffers from any chronic right ear condition.  

Again, "in the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  As there is no competent or credible evidence that the Veteran currently suffers from right otitis media, the Board must conclude that service connection for this condition is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Acquired Psychiatric Disorder

The Veteran seeks service connection for a nervous condition; the Board has broadened this claim to one for an acquired psychiatric disorder.  See Clemons, 23 Vet. App. at 5 (holding that in some cases, a claim for a particular psychiatric disorder must be considered a claim for any mental disability).  As the Board finds that the Veteran meets none of the criteria for service connection, his claim shall be denied.

First, there is no credible evidence that the Veteran currently suffers from an acquired psychiatric disorder.  Records of the Veteran's VA treatment from 1999 to 2008 are silent for complaints of or treatment for such a disorder.  

Though Dr. Cabrera's certification diagnoses the Veteran as suffering from "nervous conditions" and an "emotional disorder," these diagnoses are not sufficient to establish that the Veteran suffers from an acquired psychiatric disorder.  Pursuant to VA regulation, diagnoses of mental disorders must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.  38 C.F.R. § 4.125(a) (2010).  Dr. Cabrera's diagnoses do not conform to the DSM-IV's 5 axis framework, and given the numerous problems and questionable authenticity of her report, the Board believes that remanding the claim in order that she may clarify her diagnoses would be fruitless.  Further, her report is contradictory, as upon examination, the Veteran denied suffering from nervousness and depressed mood.  Dr. Cabrera's report is thus not credible, and the Board assigns it no probative value.

There is also no evidence that the Veteran suffered from a psychiatric disorder during his active service.  The Veteran's July 1963 medical examination at separation did not indicate that he was suffering from any psychiatric condition.  Also, the Veteran specifically denied suffering from nightmares, depression or excessive worry, and nervous trouble of any sort on his July 1963 report of medical history at separation.  

Finally, the Board notes that there is no credible medical evidence that the Veteran's claimed nervous condition is causally related to active service.  Dr. Cabrera's report is once again at issue, as it states that the Veteran "had an experience with one sergeant.  That died in his arms since then he suffer from nervous condition anxiety and depression this limited his ability to work" (errors in original).  Dr. Cabrera's contentions are unsubstantiated, containing no information as to any of the particulars of the claimed incident.  The Board considers this not credible, and assigns it no probative value.  

In summary, the Board finds that the Veteran meets none of the criteria for service connection for an acquired psychiatric disorder; accordingly, his claim for service connection must be denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Right Eye Condition

The Veteran also seeks service connection for a right eye condition; for the following reasons, his claim shall be denied.

First, the only competent and credible reports of the Veteran's suffering from an eye condition come from a December 2003 VA treatment record.  At that time, the Veteran complained of suffering from poor vision.  He was diagnosed as suffering from a refractive error, and he was ordered to wear eye glasses.  

Under VA regulation, refractive errors of the eye "are not diseases or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c).  Thus, though the Veteran currently suffers from a refractive error, this is not a disability for which service connection can be granted. 

Dr. Cabrera's report is once again at issue, stating that because of the Veteran's exposure to "rifle and bullets," he developed "irritation to light eye still with this condition" (errors in original).  She stated that the Veteran had a watery discharge in his right eye, and diagnosed him as suffering from conjunctivitis.  Elsewhere in her report, however, she stated that the Veteran denied loss of vision, excessive lacrimation, redness, pain, blurred vision, or difficulty reading.  This internal inconsistency cannot be reconciled; the Board must find Dr. Cabrera's report to lack credibility, and it is assigned no probative value.  

Again, based on a review of the Veteran's claims folder, the only eye condition established by competent and credible evidence is the Veteran's refractive error, a condition for which service connection may not be granted.  Accordingly, the Board concludes that the criteria for service connection for a right eye condition have not been met.  

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  

The Veteran was afforded a VA compensation and pension examination germane to his claim for service connection for right otitis media, but not the other three claims decided above.  A VA compensation and pension examination is not required for these other claims, however.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Board has found no competent or credible evidence that the Veteran suffers from a low back condition, an acquired psychiatric condition, or a right eye condition.  There is also no competent indication that the Veteran's claimed conditions could be related to his active service.  Without current diagnoses or such indications, the Board may consider the medical records already in the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a low back condition is denied.

Service connection for right otitis media is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a right eye condition is denied.  


REMAND

The Veteran also seeks service connection for a right foot condition, a condition which he contends was aggravated by his active service.  

The Board acknowledges that the evidence at the least suggests that the Veteran currently suffers from condition with regard to his right foot.  An April 2003 VA treatment record reflects that the Veteran complained of pain in his right foot, and stated that he had been suffering from this pain for a long time.  It appears, though it is not clear, that he was diagnosed as suffering from osteoarthritis in this foot.  In May 2004, he was diagnosed as suffering from degenerative joint disease in his right heel.  An October 2005 VA record states that the Veteran suffers from pes planus.  

Contrary to the RO's comments, the Veteran's service treatment records do show that the Veteran had complaints of foot pain in service.  The Veteran's November 1961 enlistment examination noted that he was suffering from pes planus.  In November 1961, the Veteran sought treatment for right heel pain; he was diagnosed as suffering from tendonitis in his Achilles' tendon.  

Importantly, the Veteran's May 2008 claim for service connection for a right foot condition indicates that he believes that it was aggravated by his active service.  Given that pes planus was noted on the Veteran's induction examination and that the Veteran has sought treatment for problems with his feet, the Board shall remand his claim in order that he be provided a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of any outstanding VA treatment records dated after August 2008, should be obtained and associated with the Veteran's claims file.  

2.  The Veteran should then be scheduled for an appropriate VA examination to determine the nature and etiology of his right foot condition.  

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  All indicated studies should be conducted.  The examiner must also acknowledge and discuss the competent statements of the Veteran as to the continuity of symptomatology of his right foot pain since service.

The examiner is then asked to provide an opinion as to what (if any) right foot condition the Veteran currently suffers from.  If the examiner diagnoses the Veteran as suffering from a condition, he is also asked to state whether it is at least as likely as not causally related to his in-service complaint of right heel pain.  

If the examiner diagnoses the Veteran as suffering from pes planus, then he is asked to state whether this disability increased in severity during the Veteran's active service.  If so, then the examiner is asked to comment on whether this increase was due to the natural progression of his condition.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


